DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lehman et al. (US 4791883 A; hereinafter Lehman).
Regarding claims 1, 5-6, and 16-18, Lehman teaches a disposable little box comprising a bottom panel (42’); a front panel (22’) foldably connected to the bottom panel along a longitudinal front edge of the bottom panel (see Fig. 6); a rear panel (43’) foldably connected to the bottom panel along a longitudinal rear edge of the bottom panel; a first end panel (40’) foldably connected to the bottom panel along a lateral edge of the bottom panel; a front end flap panel (71) foldably connected to the front panel along a lateral edge of the front panel, the front end flap panel comprising a connecting end section and a triangular fold flap (via diagonal fold 67’) formed by an intermediate fold line extending diagonally through the front end flap panel; and a rear end flap panel (35’) foldably connected to the rear panel along a lateral edge of the rear panel; wherein the triangular fold flap of the front end flap panel is connected to a side edge of the first end panel by a hinged fold line (see Fig. 6); wherein the connecting end section of the front end flap panel is secured to the front panel in an overlapped arrangement (see Figures 6-10).
Regarding claims 2-4, 8, and 10-11, Lehman teaches a box carton wherein the carton is configured to transition between a folded configuration and an unfolded configuration, wherein the front panel and the bottom panel are positioned in a generally flattened and generally parallel arrangement when the carton is in the folded configuration (Col 3 lines 38-65).
Regarding claims 7 and 19, Lehman teaches a box carton wherein the first end panel includes a triangular fold flap (38’) formed by an intermediate fold line (33’) extending adjacent to a longitudinal edge of the first end panel opposite the side edge and the hinged fold line, wherein the triangular fold flap is secured to the rear end flap panel in an overlapped arrangement (see Figures 6-10).
Regarding claims 9 and 14-15, Lehman teaches a box carton wherein the front panel is biased (via 75/76) toward the partially upright position.
Regarding claim 12, Lehman teaches a box carton further comprising a cover portion (41’) foldably attached to an upper edge of the rear panel.
Regarding claims 13 and 20, Lehman teaches a box carton wherein the cover portion comprises a cover panel foldably connected to the rear panel along the upper edge of the rear panel; and a front cover panel (21’) foldably connected to the cover panel along a longitudinal edge of the cover panel opposite the upper edge of the rear panel.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982. The examiner can normally be reached 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734